Title: Friday April 1st. 1785.
From: Adams, John Quincy
To: 


       The Marchioness appointed two o’clock for us to be at her Hôtel. We dined at half after twelve, and were in the Rue de Bourbon at two, but it was too early. Mrs. Rucker, Mr. Jefferson, Coll. Humphreys, Mr. Williamos, Mr. West, went all with us. At about half past three we went from the Marquis’s hôtel and by the time we got to the Pont Royal, both sides of the quay were so amazingly crowded with People, that there was but just space sufficient for the carriages to pass along: and had there not been guards placed on both sides at a distance not greater than ten yards from one another, there would have been no passage at all for coaches. For as it was, the troops had the utmost difficulty to restrain the mob: we pass’d along, on the Quai des Augustins till we came to the Pont Neuf, went over part of that, turn’d down onto the Isle de Nôtre Dame; and then proceeded on in a direct line to the Church. We were placed in a gallery that commanded the choir, and were in as good a place as any in the Church, which we owed to the Politeness of Mme. de la Fayette. In the middle of the choir below us were several rows of benches, upon which the kings train sat when he came, while he and his two brothers were before all the benches, and directly opposite the altar. When we arrived we found the Parliament setting in the Choir on the right side, in scarlet and black Robes; the Chambre des Comptes were seated in the same manner on the left Sides, in black and white Robes. The Foreign Ambassadors were in an enclosure at the right of the alter, and between them and the parliament, was a small throne upon which the archbishop of Paris officiated. Soon after we got there the bishops arrived two by two. There were about twenty five of them. They had black Robes on, with a white muslin skirt which descended from the waste, down two thirds of the way to the ground; and a purple kind of a mantle over their shoulders. The Archbishop of Paris had a mitre upon his head. When the king came, he went out to the Door of the Church to receive him: and as soon as his Majesty had got to his place and fallen upon his knees, they began to sing the Te Deum, which lasted about half an hour, and in which we heard some exceeding fine music. The voices were admirable. The Archbishop of Paris sung for about a Couple of Minutes, near the end, that it might be said, he had sung the Te Deum. His voice seems to be much broken. As soon as the singing was over the king and the Court immediately went away.
       What a charming sight: an absolute king of one of the most powerful Empires on earth, and perhaps a thousand of the first personages in that Empire, adoring the divinity who created them, and acknowledging that he can in a moment reduce them to the Dust from which they sprung. Could we suppose their Devotion real and sincere, no other proof would be necessary to demonstrate the falsity of the supposition that religion is going to decay. But oh! if the hearts of all those persons, could have been sounded, and everything that was lurking there while the exterior appeared offering up prayers to god, could be produced to light; I fear the rigid moralist, would have a confirmation of his fears. The reflection of the Chevalier de Gouvion shew he was of this opinion. I don’t know said he, whether all this will be very acceptable to God almighty: but very few persons came here for him. I was however vastly pleased with the Ceremony; and should have been so, if it was only, that it gave me an opportunity to see so numerous an assembly of men, of the first rank in the kingdom. The king and all the court were dress’d in cloaths vastly rich but in no peculiar form.
       After the Ceremony was finished, we had to wait a long time for our Carriages and could not at last get them all; so that we were obliged to go away, five in one Charriot. We returned to the Hôtel de la Fayette, and drank tea with Madam. A number of Houses, were considerably illuminated, but nothing to be compared to what there was six years ago, when the kings first child was born, although it was only a Princess. We returned home at about nine, and were more than half an hour getting over the Pont Neuf, such was the crowd of Carriages: in the passage of the Cours la Reine, we saw a number of fellows, throwing up the sand, to see if there were no 12 sols pieces remaining for upon these occasions, when the Mob cry out vive le Roi, he throws out of his Coach handfuls of small pieces of money, and is thereby the cause of many a squabble, and some broken heads, though the Police is so attentive that few such misfortunes happen.
       The title of Duke of Normandy, has not been borne, by any person, for more than three hundred years, untill the birth of the young Prince.
      